
	
		I
		112th CONGRESS
		1st Session
		H. R. 499
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Latta (for
			 himself, Mr. Kissell, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the standard charitable mileage rate for delivery of meals to elderly,
		  disabled, frail and at risk individuals.
	
	
		1.Increase in standard mileage
			 rate for delivery of meals to elderly, disabled, frail and at risk
			 individuals
			(a)In
			 generalSubsection (i) of
			 section 170 of the Internal Revenue Code of 1986 (relating to standard mileage
			 rate for use of passenger automobile) is amended by inserting (51 cents
			 per mile in the case of the delivery of meals to homebound individuals who are
			 elderly, disabled, frail or at risk) before the period at the
			 end.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to miles driven on or after the date of the
			 enactment of this Act.
			
